Citation Nr: 1540072	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tension headaches. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to July 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The Board remanded the appeal in November 2014.  The Board finds that the AOJ substantially complied with the Board's remand order in obtaining requested evidence and attempting to schedule the Veteran for a new VA examination.  Upon further review of the record, the Board finds that the evidence of record sufficient for adjudication of the Veteran's appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDING OF FACT

The Veteran has credibly identified the presence of and has received treatment for recurrent headaches in service; currently-diagnosed tension headaches are related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tension headaches were incurred in service.  38 U.S.C.A. §§ 1110; 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, the Board finds that a discussion regarding VCAA notice or assistance duties is not required.

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health. 

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that tension headaches were incurred in service.  After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in his favor, that currently-diagnosed tension headaches were incurred in service.  

The Board finds that a headache disability was not "noted" at service entrance.  An April 2005 enlistment examination did not identify a headache disability, and the Veteran denied having frequent, severe headaches on a Report of Medical History completed at that time.  Accordingly, the Board finds that the Veteran was presumed to be sound at service entrance.  

The Board finds that the Veteran has currently-diagnosed tension headaches, shown by an August 2010 VA examination.  

The Board finds that the Veteran credibly identified the presence of, and has received treatment for recurrent headaches in service.  The Veteran identified the presence of current headaches in his May 2008 application for service connection, which was submitted prior to separation from service in August 2008.  Additionally, an April 2009 letter from Dr. R.R. identified a diagnosis of recurrent headaches since 2006.  Dr. R.R. reported that she first treated the Veteran at the Army Health Clinic in service, and at her private office after he retired.  While service treatment records do not identify specific treatment for headaches in service, the Board finds that Dr. R.R. has provided competent, credible, and probative evidence of a chronic headache disability in service.  Service treatment records show that the Veteran was treated by R.R. from 2006 to 2008.  She was the Veteran's profiling officer in September 2006, and ultimately referred the Veteran for a Medical Board Evaluation in 2008.  The record includes post-service treatment records from Dr. R.R. dated in 2009.  Accordingly, the Board finds that Dr. R.R. has direct knowledge of the Veteran's medical history and of complaints in service and post-service.   While an August 2008 VA examiner opined that tension headaches were not incurred in service, based on the absence of treatment for headaches shown in service treatment records and post-service treatment records, this opinion was found by to be inadequate in a November 2014 Board remand as it did not consider lay evidence of headaches in service, and did not cite evidence on which the opinion was based.  

Based on the Veteran's credible identification of headaches prior to service separation and the April 2009 statement from Dr. R.R. identifying a diagnosis of recurrent headaches in service, the Board finds that the Veteran experienced the onset of chronic, recurrent headaches in service.  Resolving reasonable doubt in his favor, service connection for tension headaches is warranted.


ORDER

Service connection for tension headaches is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


